CONCURRING OPINION
JOSEPH L. COHEN, Member
I concur in the disposition of this matter on the basis that we lack jurisdiction to entertain the appeal. However, I disagree that even in those limited circumstances set forth in the adjudication, we may exercise our jurisdiction to review priority determinations made by DER pursuant to the mandate of the Federal Water Pollution Control Act, 33 U.S.C. §1251 et seq.
In my opinion, we lack jurisdiction to hear any appeals of this nature for the reason that we have jurisdiction over neither EPA nor those municipalities who have been awarded a sufficient number of priority points to enable them to be eligible for Federal funding. Since we have no jurisdiction over EPA, we can make no binding decision regarding its responsibilities in matters of this sort. Our lack of jurisdiction over the other municipalities who have been determined to be eligible for grants would not enable us to make a determination with regard to the entire list submitted to EPA. Inasmuch as there is a finite sum of money available, it follows that were we to determine in favor of any appellant, we would be adversely affecting other municipalities without their being a party to the proceedings. Such a result could not be justified under any circumstances.
*298It appears to me that a much fairer method of dealing with this type of matter is to initiate proceedings in a Federal court to restrain DER and EPA from making any awards to Pennsylvania municipalities until it is determined whether a given municipality was properly excluded from priority certification. In such a proceeding, the court could obtain the jurisdiction over the municipalities who have been certified and those who have not been certified and make a determination as to the propriety of the entire list on the basis of evaluating the total process involved in its compilation. However, to suggest that a party may come before this board to have its priority point determination reviewed without regard to other municipalities and without regard to what the Federal government might do is a clear invitation to parties to engage in an exercise of futility.